uX j^\Xv-\




                                               (\                                                         U
                                                                                   0                          0
                                      tf




                                           jW ul -iAisu) jtot &//       rt
                   Aj               jiA. AHUU.-Q Ul^uJ JjM Xo JsLUUrf' zJt A&uJd
                                                                           A&uJ    -




r
                                                  SAN AWTQN3D TX 7
                                                  RIO GRANDE DISTRICT




      CO




      CO


           ■
               1.1

-=:   ——




                                              A«t°*r*o,~^x- 18          So31-

                     CI .i'JljJy J ;'"*Z3"^